IN TI-IE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
SHAQUANDA RICE PIPPEN and ANGELIA RICE,
Co-Administrators of the Estate of George William Rice PLAINTIFFS
VS. CIVIL ACTION NO. 1:17-CV-123»SA-DAS
TRONOX, LLC and ALLEN BLASTING AND COATING, INC. DEFENDANTS

JUDGMENT OF DISMISSAL WITH PREJUDICE
THIS CAUSE having come on for hearing on motion ore tenus of the plaintiffs to dismiss
piaintit`fs’ cause of action With prejudice against Allen Blasting and Coating, Inc., and this Court,
having considered the same and being fully advised in the premises, is of the opinion that said
motion is Weli-taken and should be, and the same is hereby, granted.
IT IS, THEREFORE, ORDERED AND ADJUDGED that this cause be, and the same is
hereby, dismissed with prejudice against Allen Blasting and Coating, Inc. with each party to bear

their respective costs.

so ORDERED AND ADJUDGED, this the \ l*“day if \/\/\a»/ZZ::M , 2019.

HoNo§ABLE sHARiotih AYCOCK

 

 

APPROVED AND AGREED TO:

/s/ William T. Cooper
William T. Cooper, Esq. MS Bar # 9588
At!orney for Plaim:f]fv

/s/ Robert F. Stacv. Jr.
Robeit F. Stacy, Jr., Esq. MS Bar #7764
Attomeyfor Defendanr Allen Blasting and Coarfng, Inc.

